DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of the embodiment of figures 2-3 in the reply filed on 07/01/2021 is acknowledged.  The traversal is on the ground(s) that “the difference between the structures of FIGS. 2-3 and FIGS. 4-5 is whether an edge of a region (indicated by dashed-two dotted lines) where insulating films 229-231/279-281 are not provided is over or in the outer side of the light-transmitting conductive film 119. By contrast, the restriction requirement articulates the difference between species 1 (FIGS. 2-3) and species 2 (FIGS. 4-5) as being directed to the presence of the insulating film 158 over the pixel electrode 221.
This is not found persuasive because although applicants found another distinction between the embodiments of figures 2-3 and figures 4-5, the embodiments of figures 2-3 and figures 4-5 are separate and distinct from each other ,and the examination of said embodiments creates a serious burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.




Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  The claims recite various elements which are not disclosed in the disclosure.  For example, the disclosure does not recite elements such as: a first insulating film, a first metal oxide film, a second metal oxide film, a first conductive film, a second conductive film, a second insulating film, a third insulating film, and so on.
Correction of the at least above elements is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of “wherein the second insulating film comprises an opening, wherein in the opening a third insulating film is over the second metal oxide film, and wherein in the opening the pixel electrode comprises a third region overlapping with the second metal oxide film with the third insulating film interposed therebetween, 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-9, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (2011/0032444) in view of Regarding claims 2-3, Yamazaki et al. teach in figure 1 and related text a display device comprising: 
a gate electrode 162; 
a first insulating film 102;
a first metal oxide film 131, 134 over the first insulating film; 

a first conductive film 165a over the first metal oxide film; 
a second conductive film 105b over the first metal oxide film; 
a second insulating film 107 over the first metal oxide film, the second metal oxide film, the first conductive film, and the second conductive film; and 
a pixel electrode 110 over the second insulating film, 
wherein the gate electrode comprises a first region (the middle region) overlapping with a channel formation region of the first metal oxide film, 
wherein the first conductive film is electrically connected to the first metal oxide film, 
wherein the second conductive film is electrically connected to the first metal oxide film, 
wherein the pixel electrode is electrically connected to the first conductive film, 
wherein the first metal oxide film and the second metal oxide film each comprise In, Ga, and Zn, (see paragraph [0027])
wherein the second metal oxide film comprises a second region, 
wherein the second insulating film 107 comprises an opening (see figure 6D), 
wherein in the opening a third insulating film (on the sidewalls) is over the second metal oxide film, and 
wherein in the opening the pixel electrode 110 (see figure 7A) comprises a third region overlapping with the second metal oxide film 132, 133 with the third insulating film interposed therebetween.


Yamazaki et al. do not explicitly state that a conductivity of the second region is higher than a conductivity of the channel formation region of the first metal oxide film.
Yamazaki et al. teach in paragraph [0039], for example, that a conductivity of the drain region (which part of the second region) is higher than a conductivity of the channel formation region of the first metal oxide film.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the conductivity of the second region higher than the conductivity of the channel formation region of the first metal oxide film, in Yamazaki et al.’s device, in order to provide conventional doping concentration to the drain region and to the channel region.
Regarding claims 4-5 and 8-9, Yamazaki et al. teach that the second insulating film and the third insulating film are oxide insulating films (see e.g. paragraph [0039]).

Regarding claims 6-7, Yamazaki et al. teach in figure 1 and related text that the pixel electrode, the third insulating film and the second metal oxide film form a capacitor 147.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
8/4/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800